The petitioner is in the custody of the sheriff of Los Angeles County under a commitment based upon a judgment finding him guilty of contempt of court, imposing a fine of five hundred dollars therefor, and providing that in default of payment of said fine he be imprisoned in the county jail of Los Angeles for a period in the proportion of one day for each two dollars of such fine, or until such fine be otherwise satisfied. He has heretofore applied to the district court of appeal of the second district for discharge on habeas corpus, and was by said court remanded to custody. In so remanding him the said district court of appeal filed a written opinion, which is reported in Matter ofLapique, 26 Cal.App. 258, [146 P. 690]. A consideration of the matters set forth in his petition addressed to this court has satisfied us that the opinion of said district court of appeal sufficiently disposes of the claims made by him for discharge.
In view of our decisions referred to in the said opinion of the district court of appeal, no sufficient cause appears entitling petitioner to be discharged from custody.
The application for a writ of habeas corpus is denied.